Citation Nr: 9914610	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to higher evaluations, including a current 
evaluation in excess of 20 percent for degenerative disc 
disease, lumbar spine, with herniated nucleus pulposus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted entitlement to service connection 
for degenerative disc disease of the lumbar spine and 
initially assigned a noncompensable evaluation.  His 
disability rating was subsequently increased to 10 and more 
recently to 20 percent by a rating decision dated in June 
1998.  The effective date for both these awards was February 
8, 1995.  However, a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 20 percent remains in 
appellate status. 

Further, the veteran disagreed with his initial rating and a 
statement of the case was issued with the claim characterized 
as entitlement to an increased rating.  A timely substantive 
appeal followed.  In view of the recent guidance, the issue 
before the Board is taken to include whether there is any 
basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   As the 
statement of the case and the supplemental statements of the 
case have indicated that all pertinent evidence has been 
considered, and the RO has determined that a 20 percent 
rating is to be assigned for the entire period for which the 
veteran sought treatment, the Board can proceed with its 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Finally, the RO denied entitlement to an increased rating 
post concussion labyrinthitis with dizziness and tinnitus by 
rating decision dated in June 1998.  The record before the 
Board contains a subsequent letter from the veteran which 
disagrees only with the rating as to the low back.  On a VA 
Form 646, the appellant's representative lists the evaluation 
of the post concussion headaches as an issue, but does not 
specifically disagree with the June 1998 rating action.  As 
the record before the Board contains no specific disagreement 
with that action, and as the issue is not certified to the 
Board, the determination herein is limited to the issue set 
forth on the title page.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's back disability is more recently manifested 
by subjective complaints of radiating pain.  No significant 
back complaints or findings were recorded on medical records 
immediately post-service.

3.  Current objective findings of the veteran's back 
disability included normal range of motion, positive straight 
leg raises, and normal musculature and strength.  

4.  There was no objective clinical evidence of ankylosis, 
postural abnormalities, fixed deformities, or neurological 
involvement.  There was no muscle atrophy of the lower 
extremities and reflexes were 2+ throughout.  Neither severe 
lumbosacral strain, severe limitation of low back motion, nor 
severe intervertebral disc syndrome has been demonstrated.


CONCLUSION OF LAW

The criteria for a current disability evaluation in excess of 
20 percent for degenerative disc disease, lumbar spine, with 
herniated nucleus pulposus, have not been met; criteria for 
an earlier higher "staged" rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5289, 5292, 5293, 
5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO has rated the veteran's lumbar spine disability under 
DC 5010-5293.  The Board will also consider DCs 5289, 5292, 
and 5295 for lumbar ankylosis, limitation of motion of the 
lumbar spine, and lumbosacral strain.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1998).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5089 
(1998).  Slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent evaluation under DC 5292.  A 
20 percent evaluation requires moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (1998).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (1998).  

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1998).  

Historically, the veteran sustained a serious head injury in 
January 1993 when he fell approximately ten feet from a jet 
wing while working.  He was hospitalized with a closed head 
injury, left frontal-parietal contusion, and right basilar 
skull fracture.  He subsequently underwent a Physical 
Evaluation Board and was discharged in November 1993.  In 
December 1993, he filed a claim for, among many other things, 
back problems.  The claim for a back injury was subsequently 
granted.  The veteran contends, in essence, that his service-
connected back disability is worse than currently evaluated.  
Initial post service medical records did not reveal 
complaints or findings of significant back pathology.

In a February 1994 VA spine examination report, the veteran 
reported the January 1993 fall from a plane with back pain 
and a concussion, and intermittent back pain since, described 
as intermittent and sharp lasting up to two days at a time.  
He could not lift heavy objects during the episodes but was 
otherwise not restricted in activity.  He denied pain 
radiation and used no braces.  Physical examination revealed 
no postural abnormalities or fixed deformities and the 
musculature of the back was normal and without spasm.  Range 
of motion of the lumbar spine was normal with forward flexion 
to 90 degrees, backward extension to 35 degrees, lateral 
flexion to 40 degrees, bilaterally, and rotation to 35 
degrees, bilaterally.  There was no evidence of pain on 
motion and no point tenderness.  Reflexes of the lower 
extremities were 1+, bilaterally.  Straight leg raises were 
negative and muscle strength normal.  Sensory examination was 
grossly intact.  X-rays showed no articular or osseous 
abnormalities.  The final diagnosis was intermittent back 
pain after a fall.

In February 1995, the veteran sought treatment for back pain 
from a 1993 injury.  Straight leg raises and Lasegue were 
negative, and he had tenderness to palpation along the left 
ischial spine.  The clinical assessment was back sprain from 
an old injury.  Several days later, he again complained of 
back pain with radiation down the left leg and was referred 
to orthopedics and neurology for follow-up.  A February 1995 
X-ray report revealed findings suggestive of mild, grade I 
anterolisthesis of L5-S1 with probable spondylolysis of L5 
and degenerative disc disease at L5-S1.  A CT scan was 
recommended.  A February 1995 CT scan report revealed a 
normal L3-L4, the presence of a large posterior disc bulge at 
L4-L5, and a central and right lateral posterior disc bulge 
at L5-S1.  The clinical impression was small partially 
calcified left paramedian herniated nucleus pulpous at L4-L5 
and a central, right paramedian and right lateral posterior 
disc bulge with a central disc protrusion at L5-S1 producing 
posterior displacement of the transiting ipsilateral S1 
nerve.  An MRI with orthopedic follow-up and possible surgery 
was recommended. 

In an April 1995 history and physical report, the veteran 
complained of, among other things, back pain but denied 
weakness or numbness.  His job involved heavy lifting and he 
reported occasional pain down the left lower extremity.  He 
denied bowel, bladder, or sexual dysfunction.  Physical 
examination revealed that his back was nontender with full 
range of motion.  Straight leg raises were 80 degrees with 
negative Lasegue's and no pain on rotation of the hips, 
bilaterally.  Reverse straight leg raises were negative as 
well.  Motor examination was 5/5 without drift, sensory 
examination was intact to light touch, pinprick, and 
proprioception, and reflexes were 2+ throughout.  His gait 
was normal.

In the most recent VA spine examination report dated in May 
1998, the veteran reported falling in service and landing on 
his head and back, and a history of lumbar spine disc 
disease.  He complained of occasional pain, radiating from 
his lower back to both legs, left worse than right, 
approximately once per month with severe episodes up to two 
to three days in length.  He was able to walk during these 
episodes and took Motrin, which helped some.  Lifting heavy 
objects did not seem to make the pain worse.  An MRI was 
reportedly negative, and a CT scan showed degenerative disc 
disease of L5-S1.  He did not use crutches, braces, or canes 
and had not had any surgery to his back.  The examiner 
remarked that this effected the veteran's lifestyle during 
the episodes, a couple days per month.  

Physical examination revealed that the back had normal 
flexion and extension.  The veteran had some tenderness in 
the mid-thoracic spine but no spinal abnormalities or other 
tenderness.  He had positive straight leg raises with back 
pain.  The muscular of the back was normal and lower 
extremity strength and range of motion was normal.  An X-ray 
report showed normal anterior vertebral body heights and disc 
spaces.  Alignment of the lumbar spine was preserved with a 
small osteophyte at L5.  There was no evidence of 
spondylolisthesis or spondylolysis.  The final diagnosis was 
sciatica relating to L5-S1 disc disease.

As noted above, a current 20 percent rating is assigned.  
This rating has been in effect since February 8, 1995.  Prior 
to that, based on the findings on file a noncompensable 
rating was assigned.  The Board, on review of the pertinent 
data, concludes that a higher staged rating is not in order.

Evidence on file for the immediate post-service period, as 
set forth above, suggests complaints of occasional back pain, 
without significant objective symptoms.  Essentially no 
findings were recorded on a 1993 examination, and findings 
reported in 1994 were essentially normal.  On examination in 
1995 the first objective findings of compensable back 
pathology were denoted.  Initially a 10 percent rating was 
assigned, then a 20 percent rating, effective February 1995.  
The criteria for a compensable "staged" evaluation from an 
earlier time are not met.

A review of the most recent clinical evidence of record, 
which is the most probative evidence to consider in 
determining the appropriate disability rating to be assigned 
under the holding in Francisco v. Brown, 7 Vet. App. 55 
(1994), does not reflect that a higher than 20 percent rating 
for a lumbar spine disability is warranted.  The current 20 
percent rating contemplates moderate limitation of motion (DC 
5292), moderate intervertebral disc syndrome with recurring 
attacks (DC 5293), and lumbosacral strain with muscle spasms 
on extreme forward bending, loss of lateral spine motion or 
unilateral muscle spasm in standing position (DC 5295).  
Separate ratings for these pathologies are prohibited: "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1998); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  In all 
examinations, including the most recent VA examination, the 
veteran demonstrated normal range of motion in the lumbar 
spine.  Moreover, there was no evidence by physical 
examination, CT scan, or MRI of postural abnormalities or 
fixed deformities.  Because the evidence does not show 
ankylosis of the lumbar spine, there is no basis under DC 
5289 for an increased rating.

The veteran's current rating contemplates moderate limitation 
of motion under DC 5292.  The most recent VA examination 
report indicates that the veteran had normal range of motion 
for forward flexion and backward extension.  Thus, as severe 
limitation of motion of the lumbar spine is not shown, there 
is no basis for a higher rating under DC 5292.  In addition, 
compensation is anticipated under this code for limitation of 
motion and a separate compensable rating for arthritis is not 
warranted.

Moreover, DC 5293 provides for a 20 percent rating for 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks.  However, the evidence does not reflect 
severe symptoms to warrant a higher rating.  In this regard, 
no examination has ever shown postural abnormality, fixed 
deformities, or evidence of any palpable abnormality along 
the musculature of the back.  Further, although a February 
1995 CT scan and MRI showed disc disease at L4-L5 and L5-S1, 
the evidence does not indicate that he has ever had muscle 
spasms or neurological findings, but he has reported 
tenderness along the spine.  This "negative" clinical 
evidence against the assignment of a greater than 20 percent 
disability rating under DC 5293 outweighs any uncorroborated 
"positive" contentions by the veteran as to more severe 
symptoms.  In the absence of findings of severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, a higher than 20 percent evaluation 
under DC 5293 is not warranted. 

In addition, a higher rating would not be available if the 
veteran's back disability were rated under DC 5295.  A 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  There is no current evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending (as noted above, there is no evidence of limitation 
of motion at all), or loss of lateral motion.  The record 
clearly establishes that the veteran has experienced episodes 
of pain on motion which have required over-the-counter 
medications to alleviate his symptomatology; however, he has 
had multiple examinations where muscle spasms were 
specifically noted not to be present.  Although there is some 
evidence of sciatica, taken together the evidence of record 
fails to establish that the veteran's clinical disability 
approximates the criteria for more than a 20 percent rating 
under DC 5295.  Accordingly, the Board finds that the 
schedular criteria for a rating in excess of the currently 
assigned 20 percent disability evaluation are not met.

The Board has also considered the veteran's complaints of 
pain and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign a higher rating.  
Significantly, as noted above, there is no basis under the 
schedular criteria for a rating higher than the currently 
assigned 20 percent under DCs 5292, 5293, or 5295.  Multiple 
examinations simply do not show that the veteran's symptoms 
satisfy the schedular criteria.  As noted above, physical 
examinations revealed no tenderness or spasms, no fixed 
deformities, no limitation of motion, and no neurological 
involvement as evidenced by intact reflexes and sensation.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the current assigned 20 
percent rating and indicia of a higher rating, such as 
atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc., are not shown.

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of severe intervertebral disc 
syndrome, severe limitation of motion of the lumbar spine, or 
severe lumbosacral strain such as to warrant a disability 
rating in excess of the 20 percent assigned herein.  Although 
the evidence of record established that he currently has 
symptoms of a back disability, the currently assigned 20 
percent evaluation contemplates the pain and symptomatology 
consistent with his lumbar disc disease.  Furthermore, this 
rating contemplates the degree of functional limitation due 
to pain.  There is, therefore, no basis for a further 
increased rating under the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).

The Board has considered the veteran's written statements 
that his back disability is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.

Further, the veteran's service representative has suggested 
on several occasions that the veteran is entitled to a higher 
rating because his injury involved more than just the lumbar 
segments of the spine and specifically noted S1 involvement.  
However, in a Note preceding the ankylosis codes for the 
spine (beginning with DC 5286), the regulations specifically 
provide that ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  Therefore, the Board 
concludes that involvement of L5 and S1 is not, in and of 
itself, sufficient to warrant consideration of a higher 
rating on account of sacral involvement.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his back disability warrants no more than a 20 
percent evaluation.


ORDER

Entitlement to higher evaluations, to include a current 
evaluation in excess of 20 percent for degenerative disc 
disease, lumbar spine, with herniated nucleus pulposus, is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

